DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 and 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 6116869 A
Couillard et al. hereinafter Couillard
US 5862832 A
Victor et al. hereinafter Victor


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Victor.

    PNG
    media_image1.png
    619
    851
    media_image1.png
    Greyscale

With respect to claims 1 and 13, Couillard discloses a gradient proportioning valve and method for liquid chromatography (Abstract, Fig. 1 and 8) comprising: 
a plurality of inlet ports (10A and 10B) configured to receive a plurality of fluids; 
a manifold (MX) connected to each of the plurality of inlet ports (10A and 10B) configured to mix the plurality of fluids in a controlled manner to provide a fluid composition (col. 4 lines 12-15, discloses a device MX for mixing a number n of components placed upstream from a pump P), 
the manifold (MX) including a plurality of fluid conduits internal to the manifold (Fluid passages within MX in Fig. 3 and Fig. 8), each of the plurality of fluid conduits receiving fluid through a respective one of the plurality of inlet ports (col. 4 lines 10-15 discloses a device MX for mixing a number n of components), 
each of the plurality of fluid conduits (Fig. 3 and 8) operatively communicable to a respective actuation mechanism (EVA and EVB) configured to open and close each of the plurality of fluid conduits in a controlled manner (Abstract: The liquids are taken from vessels (RA, RB), cyclically introduced, in a determined proportion, in a mixing chamber (9) through alternate opening of on-off solenoid valves (EVA, EVB)); 
a common outlet port (line 27) configured to receive the fluid composition (fluid flow from MX passes through line 27); and 
a passive fluidic dampening system (dampening bellows 11A and 11B) configured to dampen unwanted fluidic pressure pulses in the manifold (col. 2 lines 61-63 discloses a dampening device dampens cyclic variations in the velocity of the constituents due to the opening and the closing of the valves), wherein the passive fluidic dampening system (11A and 11B) includes at least one of the plurality of fluid conduits (Fig. 3 and 8)
Couillard discloses the claimed invention except the plurality of fluid conduits including a compliant portion.
Victor invention related to a valve delivering fluid components in proper proportions to a high performance liquid chromatography (HPLC) system discloses the plurality of fluid conduits including a compliant portion (col. 4 lines 35-38 discloses compliant member at the back of the accumulator chamber 16 to allow internal volume changes in the chamber to occur with little change in pressure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Victor so that Couillard invention will have a compliant member as disclosed in Victor’s invention for the predicable benefit of Victor’s valve to be able to overcome the effects of hydraulic inertia (Col. 4 lines 40-41).
With respect to claim 2, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Victor further discloses each of the plurality of fluidic includes a compliant portion (col. 4 lines 35-38 discloses compliant member).
With respect to claim 3, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Victor further discloses the complaint portion is made of a material selected from the group consisting of Polytetrafluoroethylene (PTFE), Flourinated Ethylene Propylene (FEP) and perfluoroelastomer (col. 20-28 discloses formed of Polytetrafluoroethylene (PTFE) laminated on each side with Fluorinated Etylene Propylene).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Victor so that Couillard compliant member made from the claimed material(s) as disclosed in Victor’s invention for the predicable benefit of allowing the internal volume changes in the mixing chambers to occur with little change in pressure so that the valve can overcome the effects of hydraulic inertia (Col. 4 lines 40-41).
With respect to claim 4, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Couillard further discloses the plurality of the respective actuation mechanisms (col. 4 lines 22-24: EVA and EVB), wherein each of the plurality of respective actuation mechanisms is a solenoid valve (solenoid valves EVA, EVB).
Couillard is silent about the complaint portion of the at least one of the plurality of fluid conduits is located upstream from one of the solenoid valves. Victor further discloses complaint portion within the valve. The combination is silent about the complaint portion of the at least one of the plurality of fluid conduits is located upstream from one of the solenoid valves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard and Victor so that the compliant portion of the fluid conduits to be located upstream of the solenoid valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.
With respect to claim 5, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Couillard further discloses a single accumulator chamber internal to the manifold (chamber 9 with in MX), wherein each of the plurality of fluid conduits provides fluid to the single accumulator chamber (Fig. 3 and 8), wherein the single accumulator chamber includes a diaphragm disposed therein (11A and 11B), a first side of the diaphragm exposed to an interior of the single accumulator chamber and a second side of the diaphragm exposed to an exterior of the manifold (as illustrated in at least Fig. 8, the first side of bellows 11A and 11B exposed to chamber 9 via the internal openings and the second side of the diaphragm exposed to the exterior of the manifold).
With respect to claim 6, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Couillard further discloses a plurality modular receiver ports internal to the manifold, each of the plurality of receiving ports in fluidic communication with a respective one of the plurality of fluid conduits (Refer to reproduced Fig. 3 for MRP and FC).
With respect to claim 7, Couillard and Victor discloses the gradient proportioning valve of claim 6 above. Couillard further discloses at least one modular flat bottom fitting plug received in the receiving port (FBFP), the flat bottom exposed to the received fluid from the respective one of the plurality of fluid conduits (Fig. 3).
With respect to claim 8, Couillard and Victor discloses the gradient proportioning valve of claim 6 above. Couillard further discloses at least one modular diaphragm fitting plug received in the receiving port (FBFP), the diaphragm fitting plug creating an accumulator chamber internal to the manifold in fluidic communication with the respective one of the plurality of fluid conduits ( Fig. 3).
With respect to claim 9, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Couillard further discloses at least one accumulator chamber internal to the manifold (MX), wherein at least one of the plurality of fluid conduits (FC) provides fluid to the at least one accumulator chamber, wherein the fluidic dampening system (EVA and EVB) includes the at least one accumulator chamber having a ribbed diaphragm disposed therein (the two bellows with MX, Fig. 3 and 8).
With respect to claim 10, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Victor further discloses the fluidic dampening system includes at least one of the respective actuation mechanisms having a compliant seal made of at least one of PTFE, FEP and FFKM (col. 5 lines 45-47 discloses the diaphragm described herein is formed of FEP-PTFE-FEP laminated).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Victor so that Couillard compliant member made from the claimed material(s) as disclosed in Victor’s invention for the predicable benefit of allowing the internal volume changes in the mixing chambers to occur with little change in pressure so that the valve can overcome the effects of hydraulic inertia (Col. 4 lines 40-41).
With respect to claim 11, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Couillard further discloses the fluidic dampening system includes at least one of the plurality of fluid conduits including a bent pulse dampening flow geometry configured to mitigate fluidic pressure pulses (Fig. 8 illustrates bent line 10A and 10B).
With respect to claim 12, Couillard and Victor discloses the gradient proportioning valve of claim 1 above. Couillard further discloses the fluidic dampening system includes a plurality of beads (blade 12)located within at least one chamber in the manifold (manifold 9), or within at least one of the plurality of fluid conduits, the plurality of beads configured to reduce pulse amplitude.
With respect to claim 14, Couillard and Victor discloses the method of claim 13 above. Couillard further discloses the opening and closing each of the plurality of fluid conduits in a controlled manner is performed by a respective solenoid valve (Abstract: The liquids are taken from vessels (RA, RB), cyclically introduced, in a determined proportion, in a mixing chamber (9) through alternate opening of on-off solenoid valves (EVA, EVB))), the method further comprising: absorbing unwanted fluidic pressure pulses created by the opening and closing of at least one of the respective solenoid valves (Abstract: The liquids are taken from vessels (RA, RB), cyclically introduced, in a determined proportion, in a mixing chamber (9) through alternate opening of on-off solenoid valves (EVA, EVB)).
Couillard is silent about the complaint portion of the at least one of the plurality of fluid conduits is located upstream from one of the solenoid valves. Victor further discloses complaint portion within the valve. The combination is silent about the complaint portion of the at least one of the plurality of fluid conduits is located upstream from one of the solenoid valves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard and Victor so that the compliant portion of the fluid conduits to be located upstream of the solenoid valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.
With respect to claim 15, Couillard and Victor disclose the method of claim 13 above. Couillard further discloses the method further comprising dampening the unwanted fluidic pressure pulses in the manifold with each of the plurality of fluid conduits (refer Fig. 3 and 8). Couillard is silent about each of the plurality of fluid conduits is a compliant fluid conduit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a compliant fluid conduit as claimed, since Applicant has not disclosed that using such conduit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the conduits of the Couillard invention.
With respect to claim 16, Couillard and Victor disclose the method of claim 13 above. Couillard further discloses dampening unwanted fluidic pressure pulses in the manifold with a single accumulator chamber having a diaphragm disposed therein (the two bellows with MX, Fig. 3 and 8).
With respect to claim 17, Couillard and Victor disclose the method of claim 13 above. Victor further disclose dampening the unwanted fluidic pressure pulses with a compliant seal made of at least one of PTFE, FEP and FFKM (col. 5 lines 45-47 discloses the diaphragm described herein is formed of FEP-PTFE-FEP laminated).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Victor so that Couillard compliant member made from the claimed material(s) as disclosed in Victor’s invention for the predicable benefit of allowing the internal volume changes in the mixing chambers to occur with little change in pressure so that the valve can overcome the effects of hydraulic inertia (Col. 4 lines 40-41).
With respect to claim 18, Couillard and Victor disclose the method of claim 13 above. Couillard further discloses using a bent flow geometry within the manifold to mitigate the unwanted fluidic pressure pulses(Fig. 8 illustrates bent line 10A and 10B).
With respect to claim 19, Couillard and Victor disclose the method of claim 13 above. Couillard further discloses dampening the unwanted fluidic pressure pulses with a plurality of beads (blade 12) located within at least one chamber of the manifold (manifold 9), or within at least one of the plurality of fluid conduits.
With respect to claim 20, Couillard and Victor disclose a liquid chromatography system comprising: the gradient proportioning valve of claim 1 (col. 2 lines 43-45 discloses chromatography system). Couillard and Victor both a chromatography system but both are silent about the chromatography system comprising  an injector; a separation column; and a detector. The Examiner takes official notice that a chromatography system is well-known in the art and comprises an injector; a separation column; and a detector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861